                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                          4:18-CR-3092

vs.
                                              MEMORANDUM AND ORDER
ROBERT H. GOODMAN, JR.,

                    Defendant.

      This matter is before the Court on the defendant's objection (filing 61) to
the Magistrate Judge's findings and recommendation (filing 59) that the
defendant's motion to dismiss the indictment for failure to state an offense
(filing 24) be denied. The Court has conducted a de novo review of the motion
to dismiss, pursuant to 28 U.S.C. § 636(b)(1). On its de novo review, the Court
agrees with the Magistrate Judge's findings and recommendation, and will
adopt them.
      The defendant is charged with violation of 18 U.S.C. §§ 1952(a)(1) and
1952(a)(3)—interstate and foreign travel or transportation in aid of
racketeering enterprises. The indictment tracks the statutory text, and
specifies the unlawful activity involved to be violations of 21 U.S.C. §§ 841 and
846—distribution of controlled substance and conspiracy to distribute
controlled substances. "An indictment is ordinarily sufficient if it 'tracks the
statutory language.'" United States v. Wearing, 837 F.3d 905, 910 (8th Cir.
2016); see filing 59 at 3.
      The defendant argues the Magistrate Judge incorrectly concluded that
the indictment was sufficient despite not specifying the controlled substance,
or the facts of the business enterprise involving the controlled substance in
which the defendant was allegedly involved. But an indictment is sufficient if
it fairly informs the defendant of the charges and allows him to plead double
jeopardy as a bar. United States v. Helmel, 769 F.2d 1306, 1320 (8th Cir. 1985)
(citing Hamling v. United States, 418 U.S. 87, 117 (1974)). The sufficiency of
an indictment is to be reviewed practically—viewing the indictment as a whole,
and not hypertechnically. United States v. Fassnacht, 332 F.3d 440, 445 (9th
Cir. 2003).
       The defendant acknowledged that he received Rule 16 discovery
disclosures and does not complain about the sufficiency of the Government's
production. Filing 62 at 3-4. An indictment is sufficient to fairly inform the
accused of the charges, and no bill of particulars is needed, if the defendant
has access to the necessary information through discovery or some other
satisfactory form. United States v. Johnson, 225 F. Supp. 2d 982, 994 (N.D.
Iowa 2002) (collecting cases). In any event, although the Court does not find
the indictment to be deficient, the defendant's receipt of discovery fairly
informs him of the charges against him.
       The defendant also objects to the Magistrate Judge's conclusion that the
indictment adequately specifies an overt act committed in furtherance of the
illegal activity. Filing 62 at 6. But again, the indictment tracks the statutory
language and the defendant does not complain about the sufficiency of the
Government's Rule 16 discovery disclosures. Accordingly, the defendant has
been fairly informed of an overt act committed in furtherance of illegal activity.
Finally, the defendant's argument that he did not complete interstate travel
and was therefore incapable of committing a Travel Act violation does not
contest the sufficiency of the indictment—but, rather, is a matter to be proved
at trial.


       IT IS ORDERED:

       1.     The Magistrate Judge's Findings, Recommendation, and
              Order (filing 59) are adopted.

                                       -2-
2.    The defendant's objection (filing 61) is overruled.


3.    The defendant's motion to dismiss (filing 24) is denied.


Dated this 9th day of April, 2019.

                                      BY THE COURT:



                                      John M. Gerrard
                                      Chief United States District Judge




                                -3-
